       Case 2:19-cr-00352-DLR Document 27 Filed 05/30/19 Page 1 of 1



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     JAMES R. KNAPP
 3   Arizona State Bar No. 021166
     Email: james.knapp2@usdoj.gov
 4   Assistant U.S. Attorney
     Two Renaissance Square
 5   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 6   Telephone: 602-514-7500
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                            No. CR-19-0352-PHX-SPL
11                        Plaintiff,
                                                      NOTICE OF ASSOCIATION OF
12           vs.                                              COUNSEL
13
     1. Joseph Menaged,
14
     2. Stephen Brown,
15
                          Defendants.
16
17         NOTICE is hereby given, in accordance with Local Rule 83.3(a) of the Rules of
18   Practice for the U.S. District Court for the District of Arizona, that Assistant United
19   States Attorney James R. Knapp is associated as counsel for the United States.
20                 Respectfully submitted this 30th day of May 2019.
21                                                   MICHAEL BAILEY
                                                     United States Attorney
22                                                   District of Arizona
23                                                    s/ James R. Knapp
24                                                   JAMES R. KNAPP
                                                     Assistant U.S. Attorney
25
                                  CERTIFICATE OF SERVICE
26
           I hereby certify that on 5/30/2019, I electronically transmitted the attached
27
     document to the Clerk's Office using the CM/ECF System for filing with a copy to the
28
     following CM/ECF registrants: Ashley Adams
